 Case 3:16-cv-00744-JPG Document 19 Filed 05/27/20 Page 1 of 1 Page ID #102




                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

 CHARLES BRUCE THOMAS,

        Petitioner,

                v.                                       Civil No. 16-cv-744-JPG

 UNITED STATES OF AMERICA,                               Criminal No 98-cr-40004-JPG

        Respondent.

                                         JUDGMENT

       This matter having come before the Court, and the Court having rendered a decision,

       IT IS HEREBY ORDERED AND ADJUDGED that petitioner Charles Bruce Thomas’s

amended motion to vacate, set aside or correct his sentence pursuant to 28 U.S.C. § 2255 is

granted; that judgment is entered in favor of petitioner Charles Bruce Thomas and against

respondent United States of America; and that the judgment against Charles Bruce Thomas in

Criminal Case No. 98-cr-40004-JPG (Doc. 92 in Case No. 98-cr-40004-JPG) is vacated and that

Charles Bruce Thomas shall be resentenced.


DATED: May 27, 2020                          MARGARET M. ROBERTIE, Clerk of Court
                                             s/Tina Gray, Deputy Clerk




Approved:     s/ J. Phil Gilbert
              J. PHIL GILBERT
              DISTRICT JUDGE
